Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1 and 20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1 and 20 identify the uniquely distinct features "second circuitry configured to convert the signal from the photoelectric conversion element into a digital signal based on the output signal generated by the first circuitry; and third circuitry configured to: determine a determination value to control current flow to the first circuitry, wherein the determination value is determined based on the digital signal output from the second circuitry; and control the current flow to the first circuitry based on the inverted output signal determination value".
It is noted that the closest prior art, Nishihara (US Patent Pub. # 2014/0293107) relates to an image pickup device such as a CMOS image sensor and a camera system.  La Rue (US Patent Pub. # 2010/0036211) relates to systems and methods for measuring physiological parameters of a body.  Nishihara or La Rue do not specifically teach second circuitry configured to convert the signal from the photoelectric conversion element into a digital signal based on the output signal generated by the first circuitry; and third circuitry configured to: determine a determination value to control current flow to the first circuitry, wherein the determination value is determined based on the digital signal output from the second circuitry; and control the current flow to the first circuitry based on the inverted output signal determination value.  Therefore the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Election/Restrictions
Claims 1-4, 7, 9, 10, 14, 15, and 20 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 4/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claims 5, 6, 8, 11-13, and 16-19, directed to nonelected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/10/2021